Citation Nr: 0936668	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shrapnel wound to the chest.  

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for bilateral hearing 
loss. 

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

8.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to May 1971 
and from January 1981 to December 1982.  His awards and 
decorations include the Purple Heart and the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that additional evidence pertaining to the 
Veteran's PTSD has been received since the October 2007 
statement of the case was issued.  The Veteran's claim for an 
increased evaluation for his PTSD has not been considered 
since the receipt of this evidence.  However, a review of 
this evidence shows that it consists only of a February 2008 
lists of goals for improvement to be obtained through 
participation in his mental health group.  These records do 
not contain any description of the Veteran's current 
symptomatology.  Therefore, they are not relevant to the 
evaluation of the Veteran's disability, and the Board may 
proceed with consideration of this issue without fear of 
prejudice to the Veteran's appeal.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The issues of entitlement to service connection for a right 
knee disability, a back disability, and a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy and contends 
that he sustained a shrapnel wound to his right chest during 
combat; the residuals of this injury include retained 
metallic fragments and a small scar below the right pectoral.  
He was awarded a Purple Heart Medal.  He has also sustained a 
gunshot wound to the chest unrelated to service.

2.  The service treatment records are negative for any 
complaints or treatment of a left knee disability, and the 
post service medical records to include current records are 
negative for a diagnosis of a left knee disability.  

3.  The service treatment records are negative for any 
complaints or treatment of hearing loss, and the post service 
medical records to include current records are negative for a 
diagnosis of hearing loss.  

4.  The service treatment records are negative for any 
complaints or treatment of tinnitus, and the post service 
medical records to include current records are negative for a 
diagnosis of tinnitus.  

5.  The Veteran's PTSD is productive of symptoms that result 
in occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor the residuals of a gunshot wound to the chest to 
include retained metallic fragments and a scar beneath the 
right pectoral muscle were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304(d) (2008).  

2.  A left knee disability was not incurred or aggravated due 
to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303(a) (2008).  

3.  Bilateral hearing loss was not incurred or aggravated due 
to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.385 (2008).  

4.  Tinnitus was not incurred or aggravated due to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a) (2008).  

5.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with preadjudication 
VCAA notice by letters dated in January 2007 and May 2007.  
These letters told the Veteran what evidence was needed to 
substantiate his claims for service connection and for 
increased evaluations.  The Veteran was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The Veteran was also provided with 
notification regarding the assignment of disability 
evaluations and effective dates.  These letters met the 
notice required by Pelegrini and Dingess.  Therefore, the 
duty to notify the Veteran has been met.  

The Board also finds that the duty to assist the Veteran had 
been met for the issues that are not being remanded.  The 
Veteran's service treatment records have been obtained for 
both periods of service.  In addition, all identified medical 
records have been obtained and associated with the claims 
folder.  The Veteran has been afforded VA examinations where 
appropriate.  Although the Veteran receives Supplemental 
Security Income from the Social Security Administration 
(SSA), there is no evidence that he has applied for or is in 
receipt of any SSA benefits based on disability.  There is no 
indication that there is any outstanding evidence in this 
claim and the Board will proceed with adjudication of the 
Veteran's appeal. 

Service Connection

The Veteran contends that he sustained a shrapnel wound to 
his chest during combat in Vietnam.  He further contends that 
he has developed a chronic left knee disability, hearing 
loss, and tinnitus as a result of active service.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Shrapnel Wound to the Chest

The service treatment records from the Veteran's first period 
of service are negative for evidence of a shrapnel wound to 
the chest.  An injury to the chest was not noted on the 
February 1971 discharge examination.  

For the Veteran's second period of service, he noted that he 
had undergone surgery in 1977 to remove a 22 caliber bullet 
from his chest on a November 1980 Report of Medical History 
obtained at the time he entered service.  An X-ray study 
obtained on the November 1980 Medical Examination noted what 
appeared to be metallic shrapnel projected over the right 
upper chest.  Wires from a previous sternotomy were noted.  
Another Report of Medical History obtained in October 1982 
prior to the Veteran's discharge included a report of 
"Vietnam wound fragment on chest".  

The post service medical records are negative for any 
specific complaints or treatment pertaining to the residuals 
of a shrapnel wound to the right chest.  However, a December 
2005 chest X-ray noted multiple metallic fragments seen 
within the right upper lung zone.  Also, May 2006 VA 
treatment records note a substernal linear scar of the chest 
as well as a small scar below the right pectoral.  

A February 2007 VA examination was negative for any findings 
or complaints regarding the residuals of a gunshot wound to 
the chest.  

The Board finds, with resolution of reasonable doubt in the 
Veteran's favor, that entitlement to service connection for 
the residuals of a shrapnel wound to the chest with retained 
metallic fragments and scar is warranted.  

Although the service treatment records are negative for a 
shrapnel injury, the Board notes that the Veteran 
participated in combat with the enemy.  Therefore, the Board 
accepts his statement that he incurred a shrapnel wound to 
the right chest as sufficient proof of service-connection of 
service incurrence of this injury.  The Board notes that the 
Veteran's Purple Heart Medal is additional proof that he 
sustained the claimed injury during service.  

Furthermore, current medical records show that this shrapnel 
wound to the right chest resulted in retained metallic 
fragments and a small scar below the right pectoral muscle.  
Therefore, entitlement to service connection is established.  

In reaching this decision, the Board notes that the award 
does not include any residual disability as a result of the 
22 caliber bullet that was removed in 1977.  The Veteran does 
not claim that he sustained a bullet wound during service, 
and the service treatment records from the Veteran's first 
period of service are negative for such an injury.  
Therefore, the scar or any other residual from this injury 
should not be included in the evaluation of the residuals of 
the shrapnel wound to the right chest.  

Left Knee

The Veteran contends that he has developed a chronic left 
knee disability as a result of active service.  

A review of the service treatment records is negative for 
complaints or findings pertaining to the left knee.  The 
Veteran answered "yes" to a history of swollen or painful 
joints on the October 1982 Report of Medical History obtained 
at the time of his discharge from his second period of 
service.  However, he answered "no" to a history of a trick 
or locked knee on this same report.  

The post service medical records include May 2006 VA 
treatment records in which the Veteran complained of 
bilateral knee pain.  He was noted to have been a paratrooper 
during service.  However, an X-ray study obtained at this 
time was normal, and there were no findings regarding the 
left knee.  

The Veteran was afforded a VA general medical examination in 
February 2007.  The claims folder was reviewed by the 
examiner in conjunction with the examination.  His gait was 
normal without the use of an assistive device.  The 
musculoskeletal examination was negative, and a left knee 
disability was not included in the diagnoses.  

The Board finds that entitlement to service connection for a 
left knee disability is not warranted.  The evidence does not 
show that the Veteran currently has a chronic left knee 
disability.  It is not objectively shown that he has had a 
chronic knee disorder at any time since service separation.

The Veteran reported bilateral knee pain in May 2006, but an 
X-ray study was negative and no diagnosis was entered.  The 
Board notes that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999). 

The Board further notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  

Therefore, as there is no evidence to support the existence 
of a current left knee disability, the preponderance of the 
evidence is against the Veteran's claim, and service 
connection may not be established.  

In reaching this decision, the Board notes the Veteran's 
sincere belief that he has a current diagnosable left knee 
disability.  However, the Veteran is not a physician, and he 
is not qualified to express a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Without evidence of 
diagnosis of a left knee disability, service connection is 
not merited.  

Hearing Loss and Tinnitus

The Veteran has not offered any specific contentions in 
regards to his claimed hearing loss and tinnitus.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The service treatment records are entirely negative for 
complaints or treatment of hearing loss or tinnitus.  The 
Veteran answered "no" to a history of hearing loss on the 
Report of Medical History obtained in October 1982 just prior 
to his discharge from service.  He answered "yes" to a 
history of ear, nose, or throat trouble, but a doctor's 
explanation noted that the Veteran had frequent upper 
respiratory infections without complications.  

The post service medical records are completely negative for 
any complaints or findings regarding hearing loss or 
tinnitus.  In fact, the Veteran denied hearing deficits, 
tinnitus, ear pain, or excessive cerumen on a May 2006 VA 
primarily care comprehensive physical performed just five 
months before the Veteran submitted his claims for service 
connection for hearing loss and tinnitus.  

The Board finds that entitlement to service connection for 
hearing loss and tinnitus is not warranted.  There is no 
evidence of either one of these disabilities during service, 
and no evidence of a current diagnosis of hearing loss or 
tinnitus.  Therefore, the preponderance of the evidence is 
against the Veteran's claims.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  

At this juncture, the Board notes that the Veteran was not 
afforded a current VA audiometric examination in support of 
his claims.  However, there is no competent evidence of signs 
or symptoms of a current disability and the record does not 
indicate that the Veteran's claimed disabilities may be 
associated with active service.  The Veteran has not even 
contended that he has experienced continuity of 
symptomatology for his hearing loss or tinnitus between 
discharge from service and the present time.  Therefore, even 
the low threshold for finding a link between the current 
claim and service has not been met, and an examination was 
not required.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Increased Evaluation for PTSD

The Veteran contends that the 50 percent evaluation assigned 
to his service connected PTSD is inadequate to reflect the 
impairment caused by this disability.  The Veteran argues 
that he experiences panic attacks about four times each week, 
and that he has other symptoms such as flashbacks.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for PTSD was established in 
a May 2005 rating decision.  A 10 percent evaluation was 
assigned for this disability.  The Veteran initiated an 
appeal of this decision, but after the evaluation was 
increased to 50 percent in an April 2006 statement of the 
case, the Veteran submitted a VA Form 9 on which he stated 
that he was satisfied with the 50 percent evaluation and that 
he wished to cancel his appeal.  

The current claim for an increased evaluation for PTSD was 
received in November 2006.  

The Veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

The evidence includes VA treatment records dated May 2006, 
June 2006 and September 2006.  On all three occasions, the 
Veteran was alert, fully oriented with no loosening of 
associations, flight of ideas, or tangential or 
circumstantial thinking.  He denied auditory or visual 
hallucinations other than flashbacks, and he denied suicidal 
or homicidal ideations.  He did not have delusions or 
paranoid ideations, and his remote and recent memory was 
intact.  His mood was anxious and depressed, and his affect 
was full and appropriate to thought content.  The diagnoses 
included PTSD and depression not otherwise specified.  The 
score on the Global Assessment of Functioning (GAF) was 55 
for each month.  

A September 2006 private biopsychosocial summary shows that 
the Veteran reported depressive symptoms such as lack of 
energy, difficulty sleeping, poor appetite, less interest in 
doing things, poor concentration, feelings of depression and 
low self esteem.  He denied any suicidal ideations.  The 
Veteran also reported an inability to trust people and said 
he was unable to work due to his panic attacks.  He also 
reported flashbacks of the Vietnam War.  

The Veteran was afforded a VA psychological examination in 
February 2007.  The claims folder was available and reviewed 
by the examiner.  The examiner noted that the focus would be 
on the Veteran's symptoms during the ten months since his 
previous VA examination.  The Veteran reported that he kept 
to himself due to his inability to trust anyone.  He was not 
in touch with his two older sons, although he was in contact 
with a younger son, who he saw once a week.  The Veteran 
described startle response and anger attacks.  He spent a lot 
of time in his room.  The Veteran had recently graduated from 
a course in computer skills but said that he did not know how 
to do anything related to the course.  He stated that he had 
obtained a vending license in October 2006 and tried to sell 
things but it was too cold.  He also reported paranoid 
feelings while trying to sell and a feeling that he had to 
get away.  The Veteran noted that he had to avoid the rush 
hours when going to work due to his problems with crowds.  
The only family member with whom he kept in regular contact 
was his older sister.  

The Veteran's subjective complaints included paranoid and 
persecutory feelings.  He reported social isolation, 
exaggerated startle response which also sounded like 
flashbacks, and anger attacks.  The Veteran reported being 
depressed over the last eight months, and described vague 
suicidal thoughts without attempts.  He added that any 
attempt would have to be something quick as he was afraid of 
the pain.  He described survivor guilt, concentration 
difficulties, and sleep dysfunction with nightmares.  

On mental status examination, the Veteran was cooperative but 
was soft spoken with a somewhat constricted affective range.  
He described his mood as very depressed and he felt as if he 
was just going through the motions.  Suicidal thoughts were 
also reported.  During the interview he appeared to be mildly 
anxious.  The Veteran reported auditory hallucinations that 
largely appeared within the context of flashbacks, such as 
hearing voices of people from Vietnam.  His orientation was 
mildly impaired and it took him an exceedingly long time to 
answer the question.  He described having some memory 
difficulty with better remote memory.  His capacity for 
judgment and insight were fair.  The diagnosis included PTSD, 
and the score on the GAF was estimated to be 52.  The 
examiner stated that it was clear his PTSD impacted his 
social functioning including his marriages and his ability to 
form friendships outside of his family.  His occupational 
ability was impaired by difficulty in managing his anger, 
concentrating, flashback, and hallucinations.  However, the 
examiner added that it was not clear that the Veteran was 
worse than on his prior evaluation and she said that she 
could not definitely state that he was unable to work.  

At a May 2007 VA examination by a clinical social worker, the 
Veteran reported daily instrusive thoughts about the war and 
war related nightmares several times a week.  He continued to 
suffer from chronic hypervigilance and to have an exaggerated 
startle response to loud noises.  The Veteran reported having 
chronic sleep disturbance, irritability and anger.  He 
presented with a wide range of PTSD numbing and arousal 
symptoms.  The Veteran had auditory and visual flashbacks and 
panic symptoms when in crowds.  He was described as having a 
history of depressive episodes that were at times 
debilitating and as suffering from intermittent panic 
attacks.  The Veteran had been married and divorced on three 
occasions.  He maintained some contact with his children and 
also reported a good relationship with his own father.  His 
longest period of employment had been for six years as a 
driver for the Postal Service.  The diagnoses included 
chronic moderate to severe PTSD.  The GAF was estimated to be 
50.  

VA treatment records dated November 2007 show that the 
Veteran reported feeling more depressed and note that his 
medication had been increased.  The Veteran was alert and 
fully oriented with no loosening of associations, flight of 
ideas, tangential or circumstantial thinking.  He denied 
auditory or visual hallucinations other than flashbacks, and 
he denied suicidal or homicidal ideations.  He did not have 
delusions or paranoid ideations, and his remote and recent 
memory was intact.  His mood was anxious and depressed, and 
his affect was full and appropriate to thought content.  The 
diagnoses included PTSD and depression not otherwise 
specified.  The score on the GAF was 45.  

After careful consideration, the Board finds that criteria 
for an evaluation in excess of 50 percent have not been met.  

Initially, the Board notes that the Veteran's GAF scores were 
listed as 55 in May 2006, June 2006 and September 2006, 52 in 
February 2007, 50 in May 2007, and 45 in November 2007.  
These are fairly consistent, although the more recent scores 
have ranged downwards.  However, at this juncture the Board 
also observes that the symptoms reported at the time of the 
November 2007 score of 45 are exactly the same as those 
listed in May 2006, June 2006, and September 2006.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  A GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational or school functioning.  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorder (DSM), 32 (4th Ed.) (1994) (DSM-IV); 38 C.F.R. §§ 
4.125, 4.130 (2008).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

As for the symptoms described on the examinations, the 
February 2007 and May 2007 VA examinations noted that the 
Veteran reported auditory and visual hallucinations or 
flashbacks, which include hearing voices from Vietnam.  
Persistent hallucinations are among the symptoms listed in 
the criteria for a 100 percent evaluation.  The Veteran also 
reported suicidal ideations at the time of the February 2007 
VA examination.  Suicidal ideations are included in the 
symptoms that warrant a 70 percent evaluation.  

However, the Veteran denied both suicidal ideations and 
hallucinations on the VA treatment records dated May 2006, 
June 2006, and September 2006, and he also denied suicidal 
ideations on the September 2006 private biopsychosocial 
summary.  More importantly, the most recent description of 
the Veteran's symptoms is the November 2007 VA treatment 
record, and he denied both hallucinations and suicidal 
ideations at that time.  The Veteran experiences panic 
attacks and depression, but neither of these symptoms have 
been described as continuous or near continuous.  There is no 
evidence of obsessional rituals or illogical speech.  The 
Veteran reports problems with anger, but there is no evidence 
that this has resulted in periods of violence.  There is no 
evidence of spatial disorientation, and no evidence of 
neglect of appearance or hygiene.  Although the evidence 
shows that the Veteran has difficulty with trust and 
relationships, the evidence also shows that he has 
relationships with a son, a sister, and his father.  When 
asked why he quit his last attempt at employment, the Veteran 
indicated that it was because it was too cold, and not 
because of problems in adapting to stressful conditions.  
Regardless of the slightly lower GAF scores, the Board also 
notes the opinion of the February 2007 examiner who, after a 
review of the claims folder, opined that it was not clear 
that the Veteran was worse than on the previous examination.  
When the Veteran's symptomatology is considered in relation 
to the rating criteria, the Board finds they more nearly 
resemble those that result in occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective work and 
social relationships.  This warrants the 50 percent rating 
currently in effect.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the Veteran's service connected PTSD presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to service connection for the residuals of a 
shrapnel wound to the chest to include retained metallic 
fragments and a scar is granted. 

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied. 



	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran contends that he has developed a right knee 
disability and a low back disability as a result of active 
service.  He argues that these disabilities were incurred as 
a result of his parachute jumps. 

The Veteran's statements and personnel records indicate that 
he trained as a paratrooper.  His DD 214 shows that his 
awards and decorations include a Senior Jumpmaster Badge.  
The Board notes that this is consistent with the Veteran's 
contentions that he sustained repeated trauma due to his 
parachute jumps.  

In addition, the service treatment records show that the 
Veteran was seen for treatment of right knee pain and low 
back pain during his second period of active service.  

The post service medical records do not show treatment for 
either a back disability or a right knee disability for many 
years after discharge.  

However, recent VA treatment records include a February 2007 
diagnosis of mild scoliosis of the lumbar spine with anterior 
spurs at L3, L4, and L5.  The diagnoses also included low 
back pain.  

February 2008 VA treatment records note that the Veteran was 
an ex-paratrooper and that he has complained of right knee 
pain for the past ten years.  An X-ray study of the right 
knee revealed mild loss of the joint space, and the 
impression was right knee early degenerative joint disease.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, the Board finds that there are signs and 
symptoms of current disabilities of the low back and right 
knee, and a history that both of these disabilities may be 
associated with active service.  However, an opinion has not 
been obtained from a medical professional as to whether or 
not the current findings are related to the complaints noted 
in active service.  Therefore, the Board finds that the 
Veteran should be scheduled for an additional VA examination.  

As for the Veteran's claim for a TDIU, the record shows that 
service connection for diabetes and peripheral neuropathy has 
been established by the RO since the claim for TDIU was last 
adjudicated.  Furthermore, the decision to grant service 
connection for the residuals of a shrapnel wound to the chest 
may have a bearing on the claim for TDIU.  Therefore, in 
order to preserve the Veteran's right to due process, the 
claim for TDIU must be remanded to the RO for additional 
consideration prior to appellate consideration by the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination, by a 
physician to determine the nature and 
etiology of his right knee and low back 
disabilities and other pertinent 
orthopedic findings.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions:
1) Is it as likely as not (50 percent 
probability or more) that the Veteran's 
early degenerative arthritis of the right 
knee, or other right knee pathology, is 
related to any injury or incidents during 
active service, to include his history of 
parachute jumps or the previous treatment 
for right knee pain in February 1981?  
2) Is it as likely as not that the 
Veteran's low back disability is related 
to any injury or incidents during active 
service, to include his history of 
parachute jumps or the previous treatment 
for low back pain during service? 
The reasons and bases for all opinions 
should be included in the examination 
report. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and reconsider all claims 
remaining on appeal, to include the claim 
for TDIU.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


